Citation Nr: 0726901	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
9171.  The veteran died on April [redacted], 2002.  The appellant is 
his surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 decision by 
the RO which denied, in part, service connection for the 
cause of the veteran's death.  A video conference hearing was 
held before the undersigned Acting Veterans Law Judge in 
August 2004.  The Board subsequently remanded the appeal for 
additional development in January 2005, and again in February 
2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

3.  The immediate cause of the veteran's death on April [redacted], 
2002, is shown to have been the result of squamous cell 
carcinoma of the neck.  

4.  The veteran's neck cancer was first clinically 
demonstrated many years after service, and there is no 
probative evidence of a causal connection between the 
veteran's cancer and his military service or any incident 
therein, to include any exposure to herbicide agents.  

5.  At the time of death, the veteran's service-connected 
disabilities included post traumatic stress disorder, rated 
50 percent disabling, and a shell fragment wound scar on the 
left thigh, rated noncompensably disabling.  

6.  A disability of service origin did not affect a vital 
organ, did not cause or play any role in the veteran's death, 
and did not have a material influence in accelerating death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the appellant's claim, a 
letter dated in July 2002, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was notified of the evidence that was 
needed to substantiate her claim and that VA would assist her 
in obtaining evidence, but that it was ultimately her 
responsibility to give VA any evidence pertaining to her 
claim and to submit any evidence in her possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and available private medical records identified by 
her have been obtained and associated with the claims file.  
The appellant testified at a video conference hearing before 
the Board in August 2004.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  

In short, the appellant has been made aware of the 
information and evidence necessary to substantiate her claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Laws & Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a refutable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2006).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) (emphasis added) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii)(2006).  

Pursuant to 38 C.F.R. § 3.309(e), respiratory cancers, 
prostate cancer, and soft tissue sarcoma, manifested at any 
time after service shall be service connected, if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, and the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, and provided that the reputable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  In addition, the Secretary has determined that 
there is no positive association between exposure to 
herbicides and hepatobiliary cancers, to include cancer of 
the liver.  The basis for the conclusion is the analysis of 
countless scientific studies reviewed by the National Academy 
of Science (NAS).  See Notice, 68 Fed. Reg. 27630-27641 
(2003).  Based on studies reviewed by the NAS, the notice in 
the Federal Register also indicates that on the basis of all 
evidence available, the Secretary has found that the credible 
evidence against an association between gastrointestinal 
tumors (stomach cancer, pancreatic cancer, colon cancer, and 
rectal cancer) and herbicide exposure outweighs the credible 
evidence for such an association, and he has determined that 
a positive association does not exist.  Id.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  Hence, a claimant may establish service connection 
for a any disability shown after service by presenting 
evidence which shows that it was at least as likely as not 
that the disease was caused by inservice exposure to Agent 
Orange.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Cause of Death

The appellant contends that the veteran's cancer of the neck 
was due to herbicide exposure in service.  The appellant 
argues that the while the likely primary site of the 
veteran's cancer was his tongue, it is in the same anatomical 
area of the respiratory tract, and that service connection 
for the cause of the veteran's death should be granted by way 
of presumption under the provisions of 38 C.F.R. § 3.309(e).  

The veteran's service records showed that he served in 
Vietnam for approximately 11 months from 1970 to 1971.  His 
service medical records are silent for any complaints, 
treatment, abnormalities, or diagnosis for any problems 
associated with his lungs, neck, or tongue during service, 
and no pertinent abnormalities were noted on his separation 
examination in August 1971.  The veteran's neck, lungs and 
chest, and mouth and throat were normal on examination, and 
no pertinent abnormalities were noted on a chest x-rays study 
at that time.  

Private medical records showed that the veteran was initially 
seen for a mass on the right side of his neck in July 2000.  
At that time, the veteran reported that the mass had been 
present for about two months and fluctuated in size.  He also 
indicated that a nasopharyngoscopy by another private doctor 
did not reveal any evidence of cancerous lesions in the 
pharynx or nasopharynx.  Subsequent biopsy of the mass 
revealed metastatic squamous cell carcinoma of the neck.  The 
veteran sought a second opinion by VA in August 2000.  A VA 
panendoscopy and biopsy in August and September 2000 
confirmed the diagnosis of squamous cell carcinoma (SCCA) of 
the right neck, but did not reveal the primary site of the 
tumor; a CT scan of the thorax showed no other masses.  The 
impression was SCCA right neck, unknown primary.  The records 
indicated that the veteran declined any surgical intervention 
or radiation therapy.  

A letter to the veteran from the Chief of VA Otolaryngology 
Surgery in October 2001, indicated that the mass on his 
tongue was likely the source of his neck cancer and that he 
needed to be evaluated and treated further.  

VA terminal hospital records showed that the veteran was 
admitted in March 2002 with bleeding from neck lesions.  The 
bleeding was stabilized somewhat but the veteran's condition 
continued to deteriorate.  He had difficulty eating and was 
finally only able to tolerate clear liquids.  The veteran 
became febrile and developed infiltrates in his lower lungs.  
He refused antibiotic therapy and did not want any life 
prolonging intervention.  On the evening of April [redacted], 2002, 
the veteran was found unresponsive and pronounced dead.  A 
subsequent autopsy showed a poorly differentiated squamous 
cell carcinoma with extensive infiltration of adjacent 
muscle, and vascular and lymphatic invasion of the tongue and 
the subcutaneous tissue from the right neck.  The pathologist 
opined that the likely primary site for the right neck mass 
was a poorly differentiated squamous cell carcinoma arising 
from the posterior right aspect of the tongue.  The examiner 
commented that the extensive vascular and lymphatic invasion 
of the tongue probably accounted for the metastasis found in 
the peribronchial lymph node and subpleural lymphatics.  

In January 2005, the Board remanded the appeal for a VA 
medical opinion concerning the nature and etiology of the 
veteran's cancer.  An opinion from a VA staff physician in 
June 2006, was unresponsive to the Board's instructions, and 
the appeal was again remanded in February 2007.  In March 
2007, the Chief of VA Otolaryngology Surgery indicated that 
the claims file had been reviewed, and his report provided a 
detailed description of the veteran's medical history.  The 
examiner noted that the autopsy report confirmed that the 
primary site of the veteran's cancer was the right posterior 
area of the tongue.  The examiner opined that the veteran's 
squamous cell carcinoma of the posterior tongue metastasized 
to the right side of his neck and concluded that it was less 
likely than not that the cancer was related to herbicide 
exposure.  

As indicated above, there is no evidence of any complaints, 
abnormalities, or diagnosis for any problems associated with 
the veteran's lungs, neck, or tongue in service or until more 
than 30 years after discharge from service.  The Board finds 
the opinions of the VA pathologist who conducted the 
veteran's autopsy and that of the Chief of Surgical 
Otolaryngology are most persuasive and included a rational 
explanation for their conclusions.  In the absence of 
competent medical evidence to the contrary, the Board finds 
that reliance on the VA medical opinions is warranted in this 
case.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The competent evidence of record shows that the veteran's 
fatal squamous cell carcinoma was of the tongue and not the 
respiratory system.  Thus, there is no basis to establish 
service connection for the cause of the veteran's death under 
the presumptive provisions of 38 C.F.R. § 3.309(e), based on 
herbicide exposure.  Furthermore, the appellant has presented 
no evidence of a nexus between an event in service and the 
veteran's squamous cell carcinoma.  As indicated above, the 
service medical records do not show any evidence of cancer in 
service or until many years thereafter.  While the appellant 
may well believe that the primary source of the veteran's 
cancer involved his respiratory system or, in the 
alternative, was due to herbicide exposure in service, she 
has not provided any competent medical evidence to support 
her claim. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The appellant, as a layperson, is not competent to 
make this judgment.  When an opinion requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
causation require such expertise.  Laypersons are not 
competent to offer medical opinions.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Franzen v. Brown, 9 Vet. App. 235 (1996).  

In this case, the probative evidence of record does not show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's death.  Accordingly, service connection for the 
cause of the veteran's death is denied.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


